DETAILED ACTION
Applicant’s preliminary amendment filed 12/20/2021 has been fully considered. 
Claims 2-21 are pending and have been examined. Claim 1 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation " the computer-executable instructions ".  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
Claims 2-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 11146407.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method for authenticating a target recipient for a digital certificate, the method comprising: verifying a relationship between at least a first portion of untrusted certificate validation data and a target certificate recipient to provide verified untrusted certificate validation data, wherein verifying the relationship between the at least a first portion of the untrusted certificate validation data and the target certificate recipient comprises automatically initiating a communication link using the at least a first portion of the untrusted certificate validation data; following, or concurrently with, verifying the relationship between the at least a first portion of the untrusted certificate validation data and the target certificate recipient, comparing a second portion of the untrusted certificate validation data or the verified untrusted certificate validation data with entity specific data of the target certificate recipient to provide trusted certificate validation data; based at least in part on an identification of a match between the trusted certificate validation data and the verified untrusted certificate validation data, authenticating the target certificate recipient; and issuing a digital certificate for the target certificate recipient based at least in part on authenticating the target certificate recipient” (claim 2, instant application) is analogous to 
“A method for authenticating a target recipient for a digital certificate, the method comprising: receiving, at a certificate authority authentication system, a request for a digital certificate, the request including a public key of a public-private key pair, an identification of a target certificate recipient, and untrusted certificate validation data; verifying a relationship between at least a first portion of the untrusted certificate validation data and the target certificate recipient to provide verified untrusted certificate validation data, wherein verifying the relationship between the at least a first portion of the untrusted certificate validation data and the target certificate recipient comprises automatically initiating a communication link using the at least a first portion of the untrusted certificate validation data; following, or concurrently with, verifying the relationship between the at least a first portion of the untrusted certificate validation data and the target certificate recipient, comparing a second portion of the untrusted certificate validation data or the verified untrusted certificate validation data with entity specific data of the target certificate recipient to provide trusted certificate validation data, wherein the entity specific data is obtained from a confirmation computing system; comparing the trusted certificate validation data with the verified untrusted certificate validation data; based at least in part on an identification of a match between the trusted certificate validation data and the verified untrusted certificate validation data, authenticating the target certificate recipient; and issuing the requested digital certificate for the target certificate recipient” (claim 1, patent 11146407).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-30 of the instant application and thus anticipate the claims of the instant application. Claims 1-30 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419